Citation Nr: 1510984	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  05-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals (scars) of laceration of right side of right lower leg.

2.  Entitlement to a separate disability rating for muscle damage to muscle group XIV (pelvic girdle and thigh).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1961 to January 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In August 2013, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with VBMS.

The Board notes that in December 2013, the Board remanded the issues of service connection for a low back disorder and service connection for a right knee disorder.  In a March 2014 rating decision, the RO granted service connection for the Veteran's back and right knee disabilities.  Accordingly, those issues are no longer before the Board for consideration.

Further, the issue of entitlement to an increased rating in excess of 10 percent for residuals of laceration of right side of right lower leg was also remanded by the Board in December 2013 in order to obtain a VA examination.  This was accomplished, and the claim was readjudicated in a March 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of a separate disability rating for muscle damage to muscle group XIV is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right thigh scar is painful, but has not been shown to be deep, nonlinear, does not exceed 77 square centimeters in area, and does not cause any functional limitations.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for residuals (scars) of laceration of right side of right lower leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.321(b), 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2004, 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in July 2004 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide.  A March 2014 supplemental statement of the case also informed the Veteran regarding how disability ratings and effective dates are assigned. 

The Board finds that all necessary assistance has been provided to the Veteran.  Service treatment records, VA treatment records, VA examinations, and lay statements have been associated with the claims file.  The Veteran also provided testimony during the August 2013 Board hearing.  The Veteran was afforded VA examinations in November 2004 and January 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As set forth in greater detail below, the Board finds that the January 2014 VA examination obtained in this case is adequate for rating purposes as it is predicated on a review of the evidence of record contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contains a discussion of the effects of the Veteran's service-connected scar disability on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 
 
VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Legal Criteria and Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical localization, symptomatology, and functional impairment, is available.  38 C.F.R. § 4.20 (2014). 
Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (2014).  The Veteran's service connected scar is currently evaluated as 10 percent disabling under Diagnostic Code 7899-7804 (a hyphenated diagnostic code may be used when rating an unlisted condition by analogy; the additional code shown after the hyphen identifies the basis for the evaluation assigned).

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The Veteran's claim was filed in March 2004, prior to October 23, 2008; however, the introductory paragraph to 38 C.F.R. § 4.118 notes that a veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under the revised diagnostic codes irrespective of whether the veteran's disability has increased since the last review.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For these reasons, the Board will consider both the "old" and "revised" criteria, construing the claim for increase very broadly to include a request for review pursuant to the change to the rating criteria.

The evidence of record includes a November 2004 examination report, requested by VA and conducted by Dr. B.I. at the Ohio State University Medical Center.  During the evaluation, the Veteran denied any specific problems with his scars.  After conducting a physical examination, the physician found that the Veteran had a "5-inch V-shaped scar" that had no "tenderness to palpation of the scar."

During the August 2013 Video Conference hearing, the Veteran testified that his scar was approximately 8 inches total and "always tender."

Pursuant to the Board's December 2013 remand directive, the Veteran was afforded a VA examination in January 2014.  Upon physical examination, the examiner noted that he Veteran had a right lateral thigh scar and a right knee scar.  The right thigh scar measured 14 cm and the right knee scar was 2 cm in length.  Further, the Veteran reported that he had pain around the scar on his right lower extremity.  The examiner noted that the scares were not superficial, non-linear scars.  They were also not deep, non-linear scars.  The examiner stated that the scars did not limit function and there were no other pertinent physical findings, complication, conditions, signs, or symptoms associated with the scars.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's right lower extremity scars do not more nearly approximate a rating in excess of 10 percent.

The Board finds that Diagnostic Code 7800 under the "old" and "new" rating criteria is not applicable as the Veteran's scars are not of the head, face, or neck.  See 38 C.F.R. § 4.118 (2004, 2014).

Under the rating criteria in effect prior to October 28, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  In the present case, the January 2014 VA examiner specifically noted that the Veteran's scars were not deep and only measured 14 cm (thigh scar) and 2 cm (knee scar).  The examiner further stated that the scars did not limit function and there were no other pertinent physical findings, complication, conditions, signs, or symptoms associated with the scar.  Accordingly, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801 in effect prior to October 28, 2008.  

Under the rating criteria in effect October 28, 2008, Diagnostic Code 7801 allows for a 20 percent rating where scars that are deep and nonlinear have an area or areas exceeding 12 square inches (77 sq. cm).  Here, the January 2014 VA examiner stated that the Veteran's scars were neither deep nor nonlinear.  As such, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801 in effect October 28, 2008.  

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7802 provides for a 10 percent rating for a scar other than on the head, face, or neck, that is superficial and that does not cause limitation of motion and measures an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).   

Under the criteria in effect since October 23, 2008, Diagnostic Code 7802 provides for a 10 percent rating for a scar other than on the head, face, or neck, that is superficial and nonlinear and measures an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).  

As a 10 percent rating is the maximum rating allowed under both the old and new rating criteria under Diagnostic Code 7802, a rating in excess of 10 percent under this diagnostic code is not permissible for the Veteran's scars as he is already in receipt of a 10 percent evaluation.  

Similarly, under the old rating criteria, Diagnostic Code 7803 and 7804 provide a maximum 10 percent rating.  As the Veteran is already in receipt of a 10 percent rating, a higher evaluation under these diagnostic codes is not permissible.  

Under the rating criteria in effect October 28, 2008, Diagnostic Code 7804, provides a 10 percent rating for one or two unstable or painful scars.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  Although the Veteran's right thigh scar was noted as painful, the Veteran has been shown to have only two scars on his right lower extremity; as such, a higher rating under Diagnostic Code 7804 is not warranted.  

The Board has also considered the Veteran's statements that his disability is worse than what is contemplated by the currently assigned 10 percent disability rating.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his scars according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's scars has been provided by the medical examiner who examined him during the current appeal and who rendered a pertinent opinion in conjunction with the evaluation. The medical findings (as provided in the January 2014 VA examination report) directly addresses the criteria under which this disability is evaluated. 

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased rating in excess of 10 percent for residuals (scars) of laceration of right side of right lower leg.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for his scar disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's right lower extremity scars is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7804, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's right lower extremity thigh scar is manifested by pain, but has not been shown to be deep, nonlinear, does not exceed 77 square centimeters in area, and does not cause any functional limitations.
These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Board finds, however, that a claim for a TDIU has not been raised in this case.  The Veteran has not raised the issue of TDIU or asserted unemployability.  Additionally, the January 2014 VA examiner found that the Veteran's scars, right knee, and low back disabilities did not impact his ability to work.  Therefore, the Board finds that the issue of a TDIU by reason of service-connected disability is not reasonably raised in this matter. 


ORDER

A rating in excess of 10 percent for residuals (scars) of laceration of right side of right lower leg is denied.


REMAND

The Veteran's representative has requested a separate rating under Diagnostic Code 5314 for muscle damage to muscle group XIV (pelvic girdle and thigh). Specifically, in the January 2015 Post-Remand Brief, the Veteran's representative stated that the January 2014 VA examination report (specifically the back portion) noted that he had decreased strength in his right leg on all testing.  The representative contends that this reduced muscle strength in the right leg is a residual disability resulting from the service-connected laceration of right side of right lower leg disability.

The Board notes that the Veteran has been granted service connection for right knee arthritis and service connection for a lumbar spine disability.  The January 2014 VA examiner noted that the Veteran had decreased muscle strength (4 out of 5, with 5 being normal strength) upon testing of the right hip, right knee, and right ankle.  These findings were noted during evaluation of the Veteran's spine.

Given the Veteran's current service-connected disabilities, the Board finds that clarification is needed as to whether the Veteran's decreased muscle strength in the right hip, right knee, and right ankle is a residual disability resulting from the laceration of right side of right lower leg, or alternatively, is associated with the already service-connected right knee and/or lumbar spine disabilities.  This clarification is necessary in order to avoid violating the rule against pyramiding under 38 C.F.R. § 4.14 (2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the VA examiner who conducted the January 2014 examination, if available, otherwise the opinion must be sought from a similarly qualified provider.  The examiner should answer the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's decreased muscle strength of his right hip, right knee, and right ankle is a residual disability of his service-connected laceration of right side of right lower leg, or whether it is a symptom of the service-connected right knee and/or lumbar spine disability.

b)  If it is determined that the decreased muscle strength in the right hip, right knee, and right ankle is a residual disability of the Veteran's service-connected laceration of right side of right lower leg, the examiner must then state whether such disability is "slight," "moderate," "moderately severe," or "severe."  See Diagnostic Code 5314. 

The examiner is asked to provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the issue.  If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


